Mr. Chief Justice Walker delivered the opinion of the Court: We are called upon in this case to give a construction to the 8th section of the chapter entitled “Landlord and Tenant.” That section declares that “Every landlord shall have a lien upon the crops, growing or grown upon the demised premises in any year, for the rent that shall accrue for such year.” The record shows that the wheat in controversy was sowed in the autumn of 1862, and matured and was harvested in the summer of 1863. It manifestly was growing in each year, and at the same time the rent of each year was accruing. The growth of each year was absolutely essential to its maturity, and having grown partly in each year of the lease, it by the letter of the statute became liable to pay the landlord’s rents for each year. We see nothing in the language of the statute to indicate that a different intention induced the enactment of the provision. The design was to give the landlord a lien upon all crops growing or grown during the year that the rent accrued, and there seems to be no escape from the conclusion, that as this wheat was growing in both years, the rent of each year became a hen upon it, which the landlord may enforce. The levy and sale under the execution from the justice of the peace was subject to the landlord’s lien upon the grain, for the rent due for both years in which it was grown. This sale, therefore, in nowise affected the lien, and the purchaser only acquired the right to retain the overplus after satisfying the rent And the landlord could still, notwithstanding the sale on the execution, proceed by distress to enforce his lien against the grain. The court, therefore, erred in not protecting the landlord in his lien for the year 1862 as well as for the year 1863, and also in rendering judgment against appellant for the value of the grain distrained for the rent of the former year. The j udgment of the court below is therefore reversed and the cause remanded. Judgment reversed.